DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the time sequenced waveforms" in lines 5-6.  There is antecedent basis for “one or more time sequenced waveforms”. It is unclear if these are the same waveforms or different waveforms.
Claim 3 recites the limitation "the time sequenced waveforms" in lines 6-7.  There is antecedent basis for “one or more time sequenced waveforms”. It is unclear if these are the same waveforms or different waveforms.
Claim 4 recites the limitation "the time sequenced waveforms" in lines 8.  There is antecedent basis for “one or more time sequenced waveforms”. It is unclear if these are the same waveforms or different waveforms.
Claim 5 recites the limitation "the time sequenced waveforms" in lines 3.  There is antecedent basis for “one or more time sequenced waveforms”. It is unclear if these are the same waveforms or different waveforms.
Claim 5 recites the limitation "a distance spectrum" in line 7.  There is antecedent basis for a distance spectrum limitation in the claim. It unclear if it is the same or different distance spectrum.
Claim 6 recites the limitation "the time sequenced waveforms" in lines 3.  There is antecedent basis for “one or more time sequenced waveforms”. It is unclear if these are the same waveforms or different waveforms.
Claim 6 recites the limitation "a distance spectrum" in line 10 and 12.  There is antecedent basis for a distance spectrum limitation in the claim. It unclear if it is the same or different distance spectrum.
Claim 7 recites the limitation "the time sequenced waveforms" in lines 7.  There is antecedent basis for “one or more time sequenced waveforms”. It is unclear if these are the same waveforms or different waveforms.
Claim 8 recites the limitation "the time sequenced waveforms" in lines 5-6.  There is antecedent basis for “one or more time sequenced waveforms”. It is unclear if these are the same waveforms or different waveforms.
Claim 10 recites the limitation "the time sequenced waveforms" in lines 3-4 and 6-7.  There is antecedent basis for “one or more time sequenced waveforms”. It is unclear if these are the same waveforms or different waveforms.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mostov (US 20160022204).
With respect to claim 1 and 12, Mostov teaches (claim 1) an information processing apparatus (para 13, a signal processor) comprising: a calculation unit configured to calculate distance spectra based on a beat signal being a difference between a transmitted wave (para 56, multiple transmit and receive signal), which is a radio wave that is transmitted by a sensor (para 56, transmit antenna) and that is swept in frequency (fig 3), and a reflected wave of the transmitted wave (para 46, multiply transmit and receive signal), the reflected wave being received by the sensor (para 56, receive antenna), and configured to calculate one or more time-sequenced waveforms each indicating time changes in intensity (fig 7, amplitude fluctuation) of the distance spectra with respect to respective distances from the sensor (para 72, distance to the target); and a detection unit configured to detect respiration of a living organism based on the one or more time-sequenced waveforms (para 83, analyzing spectrum para 84 measure respiration).
With respect to claim 2, Mostov teaches the detection unit is configured to output, as a breath waveform of the living organism (para 83 and 84), at least one time-sequenced 
With respect to claim 3, Mostov teaches the detection unit is configured to output, as a distance to the living organism (para 71-72 and fig 4 a frequency corresponding to a particular target), a distance corresponding to at least one time-sequenced waveform that satisfies a predetermined condition (para 82 and 83, slow fluctuation allow remote measurement of different rhythms of the human body, amplitude of the fluctuations caused by a person (who would be at a particular distance. The signal satisfies a particular condition of having a single in a range to determine breathing frequency and heart beat frequency), among the time-sequenced waveforms with respect to respective distances from the sensor (the claim only requires on waveform which is the waveform reflected of a particular object).
With respect to claim 4, Mostov teaches the detection unit is configured to output, as a breath waveform of the living organism (fig 7, and para 83), a time-sequenced waveform with respect to a closest distance to the sensor (fig 4 shows frequency of 3 objects, and para 40 the computing device evaluating the amplitude for each range sample (which would include the closed distance to the sensor), and output data to a monitor 112 (which would include the closed distance to the sensor)) among a plurality of time-sequenced waveforms that each satisfy a predetermined condition (fig 4, the spikes on fig 4 indicate particular targets with each target having has an amplitude signals as shown in figure 7) and that are included in the time-sequenced waveforms with respect to respective distances from the sensor (fig 7 shows the fluctuation signals caused by a person and para 82 and 83).
With respect to claim 8, Mostov the detection unit is configured to detect respiration of the living organism based on a wave frequency or a wave cycle derived from a given one 
With respect to claim 10, Mostov teaches the detection unit is configured to use a Fourier transform of the time-sequenced waveforms to detect respiration of the living organism based on intensity of a distance spectrum with respect to each frequency of the time-sequenced waveforms (para 82, signal magnitudes exposed to an FFT and fig 7).
With respect to claim 11, Mostov teaches the detection unit is configured to detect a movement of the living organism (fig 12 and para 107, typical signals identify limb movements) or a respiratory arrest status of the living organism, based on a time sequenced waveform relating to the detected respiration of the living organism (fig 12 shows the time sequence waveform when a limb is moved).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mostov as applied to claim 1 above, and further in view of McGonigle et al (US 20130079647).
With respect to claim 5, McGonigle et al (US 20130079647). McGonigle teaches with respect to a given one among the time-sequenced waveforms, the detection unit is configured to detect respiration of the living organism based on a difference between intensity of a distance spectrum at a first point in time and intensity of a distance spectrum at a second point in time after the first point in time (para 158 a down metric calculated by different between amplitude at fiducial point and lowest amplitude fiducial portion and para 132 a down metric is indicative of Mostov to include with respect to a given one among the time-sequenced waveforms, the detection unit is configured to detect respiration of the living organism based on a difference between intensity of a distance spectrum at a first point in time and intensity of a distance spectrum at a second point in time after the first point in time because it is merely a substitution of respiration determination methods of Mostov with the respiration determined method of McGonigle with no new or unexpected results.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mostov as applied to claim 1 above, and further in view of Cho et al (US 20100076514). 
With respect to claim 7, Cho teaches the detection unit is configured to detect respiration of the living organism based on a difference between a largest value and a smallest value of intensity of a distance spectrum in a predetermined period of a given one among the time-sequenced waveforms (para 89, respiratory effort is the difference between minimum amplitude and maximum amplitude). It would have been obvious to modify Mostov to include the detection unit is configured to detect respiration of the living organism based on a difference between a largest value and a smallest value of intensity of a distance spectrum in a predetermined period of a given one among the time-sequenced waveforms because it is merely a substitution of respiration determination methods of Mostov with the respiration determined method of Cho with no new or unexpected results.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mostov as applied to claim 1 above, and further in view of Brunfield (US 20180078212). 
With respect to claim 9, Brunfield teaches the detection unit is configured to detect respiration of the living organism based on a coefficient of a correlation between a wave from a given time-sequenced waveform and a predetermined wave (para 8, a correlation is determined between the biological signal waveform and respiration waveform a coefficient is determined, a determination of a respiration metric is made of the ratio of spectral components of the signals). Mostov to include the detection unit is configured to detect respiration of the living organism based on a coefficient of a correlation between a wave from a given time-sequenced waveform and a predetermined wave because it is merely a substitution of respiration determination methods of Mostov with the respiration determined method of Brunfield with no new or unexpected results. 
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Mostov does not teach nor make obvious (claim 6) calculate a first value being an absolute value of a difference between intensity of the distance spectrum at the first point in time and intensity of the distance spectrum at the second point in time, and calculate a second value being an absolute value of a difference between intensity of a distance spectrum at a third point in time and intensity of a distance spectrum at a fourth point in time after the third point in time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132.  The examiner can normally be reached on Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648